¶73
Fearing, J.
(dissenting) —
INTRODUCTION
¶74 This appeal asks this court to interpret the expression “public concern” found in the 2010 Washington antiSLAPP (strategic lawsuit against public participation) statute, RCW 4.24.525. We need not announce a comprehensive definition for the statutory phrase, but only determine whether the vitriolic blogging of James Ryan targeting Spokane Civic Theatre Executive Artistic Director Yvonne Johnson fits within the term.
¶75 The majority holds that James Ryan’s “blogging was primarily for personal concern, not public concern.” Majority at 566. I do not know if the majority rules that Ryan’s blogging is of no public concern or is of public concern but motivated more by personal concern. Regardless, I dissent, because the blogging contained elements of public concern. More importantly, the anti-SLAPP statute does not authorize this court or the trial court to weigh the motivation of James Ryan. Personal gain or vengeance is not relevant in determining whether speech is of public concern. Since Ryan’s comments about Yvonne Johnson were of public concern and since Johnson fails to present a prima facie case of liability, I dissent.
*599FACTS
¶76 I try not to repeat all facts outlined by the majority but repeat some for emphasis. The Spokane Civic Theatre is a not-for-profit, performing arts theater located in Spokane. The Civic Theatre is a private foundation receiving support from private donors and operating with an endowment— the Spokane Civic Theatre Endowment Fund. A Wikipedia entry described the Civic Theatre as “one of the oldest community theatres in the country... [and] a point of pride for the city [of Spokane].” Clerk’s Papers (CP) at 55.
¶77 The Spokane Civic Theatre’s website declares that “the tradition of public education has continued throughout our history.” CP at 27. As such, the theater serves as an educational resource for local high school and college drama departments. At least one thousand volunteers assist the Civic Theatre. The Theatre’s website further reads: “In addition to volunteering their time, the Spokane Community has given incredible amounts in the form of donations that support us in our mission to provide and support theatre excellence.” CP at 27.
¶78 In 2005, the Spokane Civic Theatre hired plaintiff Yvonne Johnson as its executive artistic director. On January 27, 2005, the Spokesman-Review, Spokane’s major newspaper, published an article introducing Johnson to the community.
¶79 On August 29, 2010, the Spokesman-Review published an article praising Yvonne Johnson for helping the Spokane Civic Theatre thrive despite the brutal economy. The article quoted one local director and performer: “ T think she’s been a gift to the community. She has helped the Spokane Civic Theatre regain its standards as a glorious and reliable theater.’ ” CP at 51.
¶80 Yvonne Johnson maintained her own website, www.yvonneakjohnson.com. The website promoted her career. The website described, in part, her duties as executive *600artistic director at the Spokane Civic Theatre. The duties included assisting the Theatre’s business manager and director of development in obtaining grants, cultivating donor relations, administering personnel policies, ensuring compliance with state and federal regulations, representing the Theatre to the community, and maintaining contact with state and national arts organizations.
¶81 As the executive artistic director, Yvonne Johnson supervised and evaluated Civic Theatre employees and administered grievance and termination procedures. On August 19, 2010, Johnson hired defendant James Ryan as music director for the Theatre. Ryan desired employment with a community theater like the Spokane Civic Theatre, as opposed to a professional theater where talent moves from place to place to further careers. Ryan believed that working for the Spokane Civic Theatre would allow his family a better connection to its home community.
¶82 Two months after the hiring, Yvonne Johnson terminated James Ryan’s employment for cause at the direction of the Civic Theatre’s board. Yvonne Johnson wrote a termination letter to Ryan. Because Ryan claims the letter confirms the “public” nature of the Civic Theatre, I quote much of the letter here:
As we discussed Sunday, October 17, 2010, your employment with the Theatre is terminated effective October 17, 2010. . . .
YOUR PRE-TERMINATION CONDUCT
The Theatre decided to terminate your employment because you exercised extremely poor judgment by placing into the public domain sexually graphic text and pictures of you and Lynette [Ryan’s wife] combined with information that permitted an association to the Theatre. There are three gross offenses here.
First, there is the public nature of your indiscretions due to using www.Craigslist.org to solicit sex. For most people— sexual conduct is a personal matter, not something to be shared with the community at large or imported into the workplace.
Second, you would have been fine had you exercised even a modicum of judgment and maintained professional anonymity. *601Instead you chose to publicly associate your sexual activities with the Theatre by referencing your workplace in e-mails, sending sexually explicit e-mails from work while backstage, and using your photo that is on the Theatre’s website to solicit sexual activity. . . .
Third, as the Music Director, you were in a leadership position and miserably failed to uphold yourself to the high public standards charged to representatives of the Theatre. (See our handbook). On Friday, October 15, 2010, you first disclosed your personal sexual activities to me. As I told you then and as I believe in my heart now, the Theatre neither judges nor cares about what employees do in their personal lives. . . .
However, the very moment that the Theatre became implicated is the moment that serious business concerns arose. What was once wholly personal quickly transformed into a matter regarding professional judgment and leadership competence.
. . . However, our personal sensitivities are not the proper measure for the appropriate boundaries of public decorum for representatives of the Theatre. In gauging our public actions, we must think of the diverse community we serve and the potential for its offense. We serve mature audiences and youth audiences. We serve audiences both conservative and liberal, both modest and flagrant. Given the range of diversity, the Theatre must take a high road and hold itself and its representatives to the highest of ethical standards, lest we offend even a fraction of our supporters none of whom we can afford to alienate. The potential to offend the local community is the appropriate measure to guide our judgment. As a director and leader of the Theatre, you, of all people, should have known better, Jim.
You know how dependent we are upon the good will of the local community in the greater Spokane metropolitan area. The Theatre exists and thrives only because of local support. Local ticket sales, local donations, and local volunteers are the lifeblood for our not-for-profit and growing civic theatre. Furthermore, we are not the only game in town. The competition for local charity is fierce and dollars and resources are scarcer due to the degraded state of the economy. Before associating the *602Theatre with your graphically nude pictures and public domain solicitations for sex, did you even once think beyond your personal gratification and consider the potential negative impact on the Theatre’s patron, donor and/or volunteer support? The Theatre could have and still can go down in financial flames because of what you have done. All of our hard work could be lost to public scandal and the Theatre could dwindle into obscurity. . . .
POST-TERMINATION CONDUCT
To worsen matters, you horribly mismanaged your response to the Theatre’s reaction. On Sunday, October 17, 2010, I contacted you to have an in-person meeting with the Board so that we could professionally discuss options. Instead, you refused, became belligerent, and engaged in a smear campaign to discredit me and the Theatre by falsely spreading rumors that your termination was due to disclosing your status as a “swinger.” As you may recall, you disclosed that information to me on Friday, October 15, 2010. It was no big deal then and remains innocuous to this day. The concerns arose later that afternoon while reviewing the photographs and text and realizing the public nature of the association of your sexual solicitations with the Theatre. Even then, the reinstatement of you and Lynette to the Theatre’s employ and rehabilitation of the Theatre’s image might have been possible. It appears that dissemination of the information may have been limited. Maybe we could have hired a publicist to help us address potential image damage.
In light of the above, the Board does not view its termination actions as unfair, unduly harsh or artistically stifling in direct contravention of the Theatre’s mission. The decision was made after careful and compassionate deliberation. Of course, as vanguards of the dramatic arts, the Theatre is cognizant of its role in challenging the community’s intellect and in pushing the boundaries of creativity and artistic expression. However, your public sexual endeavors are exclusively prurient in nature and deserve no safe harbor.
We are truly sorry for the co-victims of your indiscretion and poor judgment, namely Lynette and your son. Because Lynette *603was an employee and her sexual activities were publicly associated with the Theatre (albeit through your actions), termination was unavoidable. The end result and the potential for the Theatre’s financial ruin is just as great. You are fortunate you are on good terms with her for she likely has a legal claim against you if the disclosures were made without her consent.
It is unfortunate we find ourselves in this position. We wish that you would have maintained anonymity and kept your private life out of the workplace. We also wish that you would have responded more amicably and responsibly instead of making matters more public and enlarging the potential harm. Now, in addition to the potentially adverse financial repercussions, the Theatre is losing two contributing and talented employees.
We wish you the best of luck and goodwill in your future endeavors and hope that you now better understand the reasons for our actions. Hopefully, the better human being in you will forego any vengeful and malicious actions to injure the Theatre and the community through costly litigation. Only the art and the community will suffer. We know that is not your wish and that you are not selfish people.
CP at 83-85 (underlining in original) (emphasis added).
¶83 On October 24, 2010, James Ryan began posting negative statements about Yvonne Johnson on the Internet via a blog entitled “thetyrannyofyvonne.” CP at 99. On April 29, 2011, Ryan began publishing adverse comments about Yvonne Johnson on the Internet via the domain names of “spokanecivictheater.org” and “spokanecivictheatre.org.” CP at 99. James Ryan operated the blog “civicdoody.com.” CP at 80. The blog could also be found at “thetyrannyofyvonne.blogspot.com.” CP at 80. The domain names “spokanecivictheater.org” and “spokanecivictheatre.org” redirected to “civicdoody.com.” CP at 81.
¶84 The Spokane Civic Theatre filed a claim with an Internet domain organization against James Ryan for use *604of his confusing website addresses. Ryan prevailed and kept his domain names.
¶85 Because we must determine if James Ryan’s speech on his Internet blogs implicate a public concern, I quote much of the language from the postings. On July 5, 2011, Ryan posted the following blog, which announced his prevailing in his claim for unemployment compensation and accused Yvonne Johnson of providing the Employment Security Department with false information:
TUESDAY, JULY 5, 2011
A Moral Victory
[PLEASE NOTE: This is obviously NOT the official site of Spokane Civic Theatre. That can be found at www.spokanecivic theatre.com. This site is here for the purpose of commentary and criticism. . . .]
After a six-week investigation, the State of Washington has found that Spokane Civic Theatre did not have sufficient cause to terminate my employment on the basis of misconduct of any kind. While this does nothing to improve my family’s general situation, it is clearly a moral victory.
Yvonne A.K. Johnson was unable to document any of her allegations, as they were blatantly false to begin with. Moreover, she never conducted even a cursory investigation of the facts. Rather, she immediately capitulated to the outrageous demands of a criminal blackmailer on the basis of an anonymous email and proceeded to justify her actions after the fact. My official separation letter should be expunged from the record now that Ms. Johnson’s lies and distortions have been revealed as such. Her handling of this situation has done irreparable harm to Spokane Civic Theatre and to her own ability to lead. She should resign her position immediately.
If even one of Ms. Johnson’s shocking and salacious allegations had been true, the Washington State Department of Unemployment would surely have found that my behavior showed “wanton disregard of the employer” or “disregard of standards of behavior which the employer has a right to *605expect.” This is all very hard to square with the tone of my official separation letter, which says:
The Theatre could have and still can go down in financial flames because of what you have done. All of our hard work could be lost to public scandal and the Theatre could dwindle into obscurity. That is what you have done. That is the magnitude of the potential harm.
Whether you are an actor, a staff member, a musician, a patron, or a board member, you now know that all of this could have been easily avoided by an honest and interpersonally competent executive. All of the drama, all of the negativity, all of the personal information you would rather have never learned — none of it had to become your problem. Ms. Johnson made it your problem.
The sad irony is that Yvonne A.K. Johnson could have avoided granting us this victory if her extraordinary intelligence had not been overwhelmed by her extreme maliciousness. This ruling is the result of her decision to fight my Washington State unemployment claim, which I filed in May, when my Pennsylvania benefits ran out. Washington found that I was eligible for about $3378, paid out at the rate of $198 per week, for as long as I remained unemployed, eligible for work, and actively seeking work.
If Ms. Johnson had been acting in the best interest of Spokáne Civic Theatre, she would not have contested this claim. (If my calculations and understandings of the system are correct, the absolute most my claim will cost Civic is $202.68. That’s 6% of the amount I am eligible for.) In the course of fighting my claim, Ms. Johnson submitted false statements to the Unemployment Security Department, in the form of my official separation letter. She had not previously provided this document to anyone other than myself. She has now opened the theater to further charges of defamation, as well as to charges of making demonstrably false statements to a government agency, should Washington State wish to pursue that. She actually went out of her way to request additional time from the adjudicator, an indication that can only mean she put all of her best efforts into contesting my claim.
If Ms. Johnson had not been blinded by her determination to justify her mistakes, she would not have contested this claim, *606as in doing so she allowed for an adjudication of the circumstances surrounding my termination. That adjudication has shown, beyond a shadow of a doubt, that she has been in the wrong all along.
I can only assume that Johnson will drag this out further by appealing this ruling. If she does, a hearing will take place, creating further opportunity for her to make false statements on the record, opening Civic to further liability. I hope she will, as I have no doubt as to what the outcome of that process would be and I welcome the opportunity to vindicate myself again. I will wait until her window of opportunity to appeal has passed before I forward a version of this letter to local media outlets.
Finally, when board members fail to exercise the duties they accept when they agree to sit on boards, they must be publicly held to account. This is Civic’s Board of Directors:
An update will be posted here in the coming days regarding the status of our search for the attacker. Sadly the one thing we’ve learned is that our best chance at catching and prosecuting him would have been for the theatre to have pressed blackmail charges immediately. As the theater was too busy firing and defaming us, that obviously did not happen. We are still working on it though.
CP at 106-07 (first alteration in original).
¶86 In reaction to the July 5, 2011 post, Yvonne Johnson protested that she made no false statements to the Employment Security Department and that James Ryan knew she made no false statements. Spokane Civic Theatre Managing Director James Humes, not Yvonne Johnson, signed the Theatre’s response to Ryan’s application for unemployment benefits. Nevertheless, Johnson’s termination letter was attached to the Theatre’s response and represented as the reason for Ryan’s firing.
¶87 In a declaration in opposition to James Ryan’s anti-SLAPP motion, Yvonne Johnson testified that character, integrity, and reputation are of the utmost importance to her position as executive artistic director of the Spokane *607Civic Theatre. The characteristics dictate her length of employment with the Civic Theatre and whether she can obtain similar employment elsewhere. Johnson expects to always work in the theater field.
¶88 Yvonne Johnson believes James Ryan seeks to prevent her from gaining employment in the theater world. In a November 14, 2011 blog, Ryan wrote:
MONDAY, NOVEMBER 14, 2011
A Couple Things You Should Know
If you are an employee of Spokane Civic Theatre, there are a couple of things you should know — a couple of things I haven’t mentioned yet on this site:
Firstly, you should know that in addition to the outright lies submitted to the State of Washington by Civic in my official separation letter, there was also a standard questionnaire on which Civic checked a box indicating that I had been discharged for “deliberate acts that are illegal, provoke violence or violations of the laws.” Throughout all of this, no one has ever indicated that I did anything illegal. Hell, the State of Washington found that I didn’t even do anything negligent, let alone illegal. So I think it is important for you to know that your employer is brazen enough to cast such slanderous aspersions about their former employees — on official documents. They might even call you a criminal! This could obviously impact your future job prospects in undesirable ways.
As I was writing this, it occurred to me that Civic is locked in a self-imposed catch-22. The longer the board fails to seek a resolution to this matter, the longer Civic is likely to be stuck with Yvonne A.K. Johnson. People have been talking for a year now about her desire to find a bigger, better job and move on from here — a scenario that has been fantasized about with no small amount of glee. If it is true that Ms. Johnson has been job hunting, one has to imagine that prospective employers have probably taken the time to Google Civic and her name. They are not likely to skip past the second search result, which is this *608site. (They might even just enter http://www.spokanecivictheatre .org, assuming that would be the correct domain.) A few minutes spent reading this and possibly clicking through to the recent UDRP [Uniform Domain Name Dispute Resolution] decision against Civic is likely to induce a sense that Ms. Johnson would bring more drama and divisiveness than any respectable institution would care to have. So any fantasies you may have that Civic will soon be free of Ms. Johnson of her own accord are probably a bit unrealistic.
Finally, I’d like to brag just a little by pointing out that of the 85 most recent UDRP decisions, the respondent prevailed in only SIX instances. That means that complainants win 93% of the time. That’s how weak Civic’s $3000 case against me was.
CP at 108 (bold and underlining in original) (emphasis added).
¶89 Yvonne Johnson characterizes James Ryan’s blog attacks as a means to coerce a payment from the Spokane Civic Theatre. In the same February 8, 2013 blog, Ryan discussed a summary judgment ruling against him in a lawsuit he brought against the Civic Theatre for wrongful discharge from employment. Ryan wrote:
Ironically, this is likely a huge disappointment for Yvonne A.K. Johnson and Civic’s Board of Directors. This was their best chance to make this go away without spending money. It was handled by their insurance company and had the potential to end this all with a settlement and a non-disclosure agreement. If I had to guess, Ms. Johnson was probably hoping against hope that they would write me a check and shut me up for good. So this has a silver lining.
CP at 100.
¶90 The blog also stated:
I must also mention that it has come to my attention that Yvonne A.K. Johnson used information obtained during the discovery phase of my suit to intimidate individuals cited in the documents I was legally obliged to provide.
CP at 100.
*609¶91 Yvonne Johnson denied intimidating witnesses, so James Ryan filed a declaration in this suit identifying the source of his information about intimidation. Before posting the February 8, 2013 blog, Troy Nickerson, a Spokane theater director, informed Ryan that Michelle Holland claimed she had been intimidated by Johnson. Ryan had identified Holland as a witness in his lawsuit against the Civic Theatre for wrongful discharge.
¶92 Michelle Holland, a former employee of the Spokane Civic Theatre, signed a declaration in support of James Ryan’s anti-SLAPP motion. Holland knew that parties exchanged information in discovery in Ryan’s lawsuit against the Theatre and that Ryan identified her as a witness in discovery. Yvonne Johnson approached Holland after this exchange of witnesses. Although Holland could not recall Johnson’s statements verbatim, Johnson told Holland something along the lines of “ T don’t know why you don’t like me. I know several personal things about you that I do not go around telling people.’ ” CP at 130. Johnson then proceeded to list private, personal things about Holland. Holland concluded that Johnson meant to intimidate her.
¶93 In a March 20, 2013 blog on Civic Doody, James Ryan wrote:
Something Stinketh at Spokane Civic Theatre
WEDNESDAY, MARCH 20, 2013
So Sue Me!
I’m tom. The truth is that I would love nothing more than for Ms. Johnson to file suit against me. I would absolutely love to see her flush a bunch of her own cash down the toilet only to be right back where she started once her frivolous claims are shut down by a judge or a jury. I would love to see her continue to deal with the consequences of her actions on a daily basis, as I do. I would love for her to remain as preternaturally fixated on my doings as I am on obtaining justice for what she did to us. But it just seems absurd. . .
Yvonne A.K. Johnson and Civic have yet to initiate a successful action against me. They fought my Washington State unemployment claim and lost when the state found that no *610misconduct had occurred on my part. She and her “board of directors” threatened to sue me for trademark infringement and defamation but apparently didn’t have anything to back up those claims because they never filed suit. They instead filed a UDRP complaint against me with the World Intellectual Property Forum (at a cost of several thousand dollars) — and they lost. Now Ms. Johnson is reiterating her absurd claim of defamation — which is really just another way of saying “I don’t like the mean things you’re saying about me!” — along with a new claim of tortious interference, this time through her personal attorney. If the goal has been to draw this out for as long as possible and garner lots of negative attention for the theatre, Ms. Johnson and her “board” have succeeded spectacularly.
All doubt about the wrongness of Civic’s actions was erased long ago. All anyone needs to know is this: Every other major theatre in the region has hired me since Civic fired me. Interplayers, Lake City Playhouse, Coeur d’Alene Summer Theatre, Gonzaga University, and others. All of these institutions saw no problem with the “offense” that was so terrible that Civic had to fire me two months after my family and I moved across the country and bought a house here. You’d think I’d be an untouchable after that, wouldn’t you? I would be, if I had actually done anything wrong. (Unfortunately, the combined wages from all of these short-term gigs has not come close to providing a wage that is comparable even to the meager salary I moved here for.)
So we can continue this saga for as long as Civic wants. I have tremendous patience. Occasionally, some well-meaning person will suggest that I’m “never going to get anything out of them,” and that I should move on for my own well-being. I appreciate and understand the sentiment, but the truth is this: It has never once — not once — occurred to me that I will not get the justice I seek. It just hasn’t. And so while I am grateful for the concern that motivates those suggestions, I cannot get past one simple, fundamental counter-argument: Why would I? I am objectively right. They are demonstrably wrong.
I was given ten days to cease and desist. That deadline passed last week, as I have no intention of doing any such thing. So sue me. . .
CP at 7 (alterations in original).
*611¶94 According to James Ryan, he learned, after his termination from employment from the Spokane Civic Theatre, of a great breadth and depth of continuing frustration with leadership of the Theatre. He learned of widespread opinion that Yvonne Johnson’s autocratic leadership style harmed both the volunteers at the Civic Theatre and the Spokane community as a whole.
¶95 James Ryan claims continuing involvement with Spokane area arts and entertainment. Since his termination from the Civic Theatre, Ryan has worked at all similar theaters in the region and has donated his services for fundraisers.
¶96 James Ryan insists that he only publishes, on his blogs, facts that he witnessed or confirmed through investigation and research. Ryan claims he does not publish rumors. He believes all factual statements on his blog to be true. As of May 24, 2013, James Ryan’s blog had received over 36,000 hits.
PROCEDURE
¶97 Yvonne Johnson filed suit against James Ryan for intentional interference with business expectancy and defamation. Johnson sought damages and injunctive relief.
¶98 James Ryan brought a motion, pursuant to RCW 4.24.525, the anti-SLAPP statute, asking that the court strike Yvonne Johnson’s complaint, award him $10,000 in damages under the statute, and award him reasonable attorney fees and costs. In his anti-SLAPP motion, Ryan argued that his online postings intended to provide a public forum for discussion and dissemination of commentary, complaints, and information related to the Spokane Civic Theatre. He asserted that his cyberconduct addressed matters of public concern as evidenced by the amount of Internet traffic to his blogs.
*612¶99 The Spokane County Superior Court granted James Ryan’s anti-SLAPP motion after concluding that Ryan’s blogging activity addressed a matter of public concern. The trial court also concluded that Yvonne Johnson did not show a probability that she would prevail on either her tortious interference with business expectancy or her defamation claims.
¶100 On appeal, Yvonne Johnson contends the trial court erroneously classified Ryan’s statements as statements of “public concern” for purposes of the anti-SLAPP statute. Johnson characterizes Ryan’s attacks on her as a “wholly private” employment dispute between a disgruntled ex-employee and his supervisor. In so arguing, Johnson emphasizes blog posts in which Ryan discusses his goal to obtain vengeance and money from the Spokane Civic Theatre.
LAW AND ANALYSIS

Washington Anti-SLAPP Statute

¶101 The majority has outlined the provisions of and background to the 2010 Washington Act Limiting Strategic Lawsuits Against Public Participation. Laws of 2010, ch. 118. The legislature directed the courts to liberally interpret the act. Akrie v. Grant, 178 Wn. App. 506, 315 P.3d 567 (2013) , review granted, 180 Wn.2d 1008, 325 P.3d 913 (2014) . “This act shall be applied and construed liberally to effectuate its general purpose of protecting participants in public controversies from an abusive use of the courts.” Laws of 2010, ch. 118, § 3.
¶102 Because of its length, RCW 4.24.525, the antiSLAPP statute, requires a scorecard to review. In order to understand the substance of the statute, one must refer to definitions of words found at the statute’s beginning. RCW 4.24.525(4)(a) allows a party to bring a special motion to strike a claim that is based on an “action involving public *613participation and petition.” Subsection 2 identifies the communications protected by the statute, most of which communications are directed to the government. Nevertheless, the statute also protects free speech in other contexts. The statute reads, in relevant part:
(2) This section applies to any claim, however characterized, that is based on an action involving public participation and petition. As used in this section, an “action involving public participation and petition” includes:
(d) Any oral statement made, or written statement or other document submitted, in a place open to the public or a public forum in connection with an issue of public concern; or
(e) Any other lawful conduct in furtherance of the exercise of the constitutional right of free speech in connection with an issue of public concern.
RCW 4.24.525 (emphasis added).
¶103 Note that the statute uses “in connection with an issue of public concern” in two settings: (1) when the defendant renders a statement on an issue of public concern in a place open to the public or in a public forum (subsection (d)), and (2) when the defendant engages in conduct in connection with an issue of public concern while exercising his constitutional right of free speech (subsection (e)). The majority and I focus on subsection (d).
¶104 The majority concedes that James Ryan wrote the subject statements on the Internet and that the Internet is a public forum. ComputerXpress, Inc. v. Jackson, 93 Cal. App. 4th 993, 113 Cal. Rptr. 2d 625 (2001). The crux of the appeal therefore becomes whether Ryan uttered a statement “in connection with an issue of public concern.” This court must wrestle with the amorphous clause “in connection with an issue of public concern” and decide whether James Ryan’s computer-generated fulminating falls within the scope of the fluid phrase. Because of the flexibility of the critical term, I extensively explore definitions, Washington case law, and foreign law to seek an answer.
*614¶105 “The court’s duty in statutory interpretation is to discern and implement the legislature’s intent.” Lowy v. PeaceHealth, 174 Wn.2d 769, 779, 280 P.3d 1078 (2012). To determine legislative intent, this court looks first to the language of the statute. Lacey Nursing Ctr., Inc. v. Dep’t of Revenue, 128 Wn.2d 40, 53, 905 P.2d 338 (1995). Both the majority and I find no help in the language of the statute alone to solve this appeal. Thus, I look to the liberal construction rule, dictionary definitions, and prior case law in resolving the question on appeal.
|106 No case addresses whether portions of a defendant’s targeted statement or statements involve a public concern, while other portions of the statements do not. In other words, courts do not separate the chaff from the wheat. Winning and losing is an all or nothing proposition.

In Connection With

|107 All anti-SLAPP decisions omit analyzing the prepositional phrase “in connection with” that precedes the expression “issue of public concern” in RCW 4.24.525. Webster’s Third New International Dictionary variously defines the idiomatic phrase as the act of connecting, a causal or logical relation or sequence, a contextual relationship, or an association. Use of the phrase may suggest that speech protected by the anti-SLAPP statute need not directly be of public concern, as long as there is some relevant connection between the speech and a subject of public concern.
¶108 One California decision mentions that shielded speech need only have “some attributes” of “public interest.” Weinberg v. Feisel, 110 Cal. App. 4th 1122, 1132, 2 Cal. Rptr. 3d 385 (2003). The United States Supreme Court and our court, in First Amendment cases, have noted that even the slightest tinge of “public concern” is sufficient to satisfy the element of “public concern.” Connick v. Myers, 461 U.S. 138, 147-49, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983); Binkley v. *615City of Tacoma, 114 Wn.2d 373, 383 n.8, 787 P.2d 1366 (1990).
¶109 This court’s majority contradicts the precedents of Connick and Binkley when writing: “In Dillon [v. Seattle Deposition Reporters, LLC, 179 Wn. App. 41, 316 P.3d 1119, review granted, 180 Wn.2d 1009, 325 P.3d 913 (2014)], we find further support for the proposition that speech that only tangentially implicates a public issue is not a matter of public concern.” Majority at 579. Our recent decision in Dillon does not support this proposition. The majority cites the Dillon passage: “ ‘[I]t is the principal thrust or gravamen of the plaintiff’s cause of action that determines whether the anti-SLAPP statute applies and when the allegations referring to arguably protected activity are only incidental to a cause of action based essentially on nonprotected activity, collateral allusions to protected activity should not subject the cause of action to the anti-SLAPP statute.’ ” Dillon, 179 Wn. App. at 72 (quoting Martinez v. Metabolife Int'l, Inc., 113 Cal. App. 4th 181, 188, 6 Cal. Rptr. 3d 494 (2003)). The majority fails to address that Dillon borrowed this quote from the California decision Martinez. More importantly, the “gravamen” to which this passage refers is the gist of the legal claims, allegations, and causes of action of the plaintiff, not the gist of the speech for which the defendant is sued. In Dillon, the gravamen of the plaintiff’s complaint was the defendants’ recording of a conversation without plaintiff’s permission rather than the content of speech.

Dictionary Definitions of Public Concern

¶110 The anti-SLAPP statute does not define what constitutes an “issue of public concern.” Undefined statutory terms must be given their usual and ordinary meaning. Dominick v. Christensen, 87 Wn.2d 25, 27, 548 P.2d 541 (1976); Nationwide Ins. v. Williams, 71 Wn. App. 336, 342, 858 P.2d 516 (1993).
*616fill Black’s Law Dictionary does not define either “public concern” or “concern.” Black’s defines “public interest,” in relevant part, as “[s]omething in which the public as a whole has a stake.” Black’s Law Dictionary 1425 (10th ed. 2014). The same dictionary defines “interest,” in part, as “[t]he object of any human desire.” Black’s, supra, at 934. A lay dictionary defines “concern,” in part, as a marked interest or regard and a matter for consideration.
¶112 These dictionary definitions provide little assistance in answering our question other than to suggest that the public as a whole must be interested in the subject matter. I assume not every member of the public need be interested in a subject of public concern, since no topic captures the attention or concern of every person. The interest of a significant number of citizens is sufficient. The definitions do not distinguish between the public holding a legitimate interest in the issue or if a prurient or sensational interest suffices for protection.
¶113 I include in the list of dictionary definitions the phrase “public interest.” The dictionary definitions suggest that the phrases “public concern” and “public interest” are synonymous. I will analyze this implication later.

Washington Case Law on Public Concern

¶114 Division One of this court, in several current decisions, has boldly gone before us in addressing the meaning of “public concern” under Washington’s anti-SLAPP statute. The prior decisions both give a broad definition and then explore factors to consider when deciding whether speech contains matters of public concern. Under the broad definition, speech deals with matters of “public concern” when it can “ ‘be fairly considered as relating to any matter of political, social, or other concern to the community.’ ” Spratt v. Toft, 180 Wn. App. 620, 632, 324 P.3d 707 (2014) (internal quotation marks omitted) (quoting Snyder v. Phelps, 562 U.S. 443, 453, 131 S. Ct. 1207, 179 L. Ed. 2d 172 (2011)); *617Davis v. Cox, 180 Wn. App. 514, 531, 325 P.3d 255 (2014) (internal quotation marks omitted) (quoting Snyder, 562 U.S. at 453). Use of factors may arise from the difficulty in forming a comprehensive and workable definition of “public concern.” The term “public concern” does not lend itself to a precise, all-encompassing definition. Alaska Structures, Inc. v. Hedlund, 180 Wn. App. 591, 599, 323 P.3d 1082 (2014) (quoting Stutzman v. Armstrong, No. 2:13-CV-00116, 2013 WL 4853333, at *5, 2013 U.S. Dist. LEXIS 129204, at *16 (E.D. Cal. Sept. 10, 2013) (court order)). “ The boundaries of the public concern test are not well defined.’ ” Snyder, 562 U.S. at 452 (quoting City of San Diego v. Roe, 543 U.S. 77, 83, 125 S. Ct. 521, 160 L. Ed. 2d 410 (2004)). Because the legislature’s intent in adopting RCW 4.24.525 was to address lawsuits brought primarily to chill the valid exercise of the constitutional rights of freedom of speech and petition for the redress of grievances, this court looks to First Amendment cases to aid in its interpretation. Davis, 180 Wn. App. at 530; City of Seattle v. Egan, 179 Wn. App. 333, 338, 317 P.3d 568 (2014) (quoting Laws of 2010, ch. 118, § l(l)(a)).
¶115 Alaska Structures, Inc. v. Hedlund, 180 Wn. App. 591 (2014), presents the fullest analysis of the phrase “public concern.” The Hedlund court employed the California decision Rivero v. American Federation of State, County, & Municipal Employees, AFL-CIO, 105 Cal. App. 4th 913, 924, 130 Cal. Rptr. 2d 81 (2003), for outlining a series of categories for determining whether a statement implicates an issue of public interest and falls within the protection of the antiSLAPP statute. Hedlund, 180 Wn. App. at 599-600. The first category comprises instances when the statement was of “a person or entity in the public eye.” The second category comprises circumstances when the statement “involved conduct that could affect a large number of people beyond the direct participants.” A third category comprises situations when the statement entailed “a topic of widespread, public interest.” Rivero, 105 Cal. App. 4th at 924.
*618¶116 The Hedlund court also quoted from Weinberg v. Feisel, 110 Cal. App. 4th at 1132 (2003), when sketching relevant factors for determining an issue of public concern or public interest. Public interest does not equate with mere curiosity. A matter of public interest should be something of concern to a substantial number of people. A matter of concern to the speaker and a relatively small, specific audience is not a matter of public interest. There should be some degree of closeness between the challenged statements and the asserted public interest. The assertion of a broad and amorphous public interest is not sufficient. The focus of the speaker’s conduct should be the public interest rather than a mere effort to gather ammunition for another round of private controversy. Those charged with defamation cannot make their target into a public figure. Alaska Structures, Inc. v. Hedlund, 180 Wn. App. at 602-03.
¶117 In a defamation case, this court explored the meaning of “public concern” in the context of a news story about a lawsuit brought by Microsoft for software piracy.
Whether an allegedly defamatory statement pertains to a matter of public concern depends on the content, form, and context of the statement as shown by the entire record. Here, the challenged story relates to a court decision resolving an intellectual property dispute between a major software manufacturer and a local retailer. Viewed narrowly, the story pertains to a private dispute between two business entities. In a broader context, however, the dispute touches on a matter of public importance, software piracy. The public concern is heightened by the fact that Alpine apparently sold counterfeit software to the general consumer. In an age where the use of personal computers is widespread, the retail distribution of pirated software is a matter of acute importance to general consumers. This is a matter where the First Amendment plays a role in ensuring the free flow of information to the public. Accordingly, the Dun & Bradstreet[, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 105 S. Ct. 2939, 86 L. Ed. 2d 593 (1985)] factors indicate the Alpine case was a matter of public concern deserving of heightened protection.
*619Alpine Indus. Computers, Inc. v. Cowles Publ’g Co., 114 Wn. App. 371, 393-94, 57 P.3d 1178 (2002) (citation omitted). The decision illustrates that a private dispute and a lawsuit may be of public concern.
¶118 The majority relies on Tyner v. Department of Social & Health Services, 137 Wn. App. 545, 154 P.3d 920 (2007) for concluding that James Ryan’s speech was not in connection with an issue of public concern. The department (DSHS) discharged Paula Tyner as part of a reduction in force but subsequently reassigned her to a different position. She sued, claiming DSHS reassigned her in retaliation for her exercising free speech rights. Tyner lacks a correlation to anti-SLAPP law because of the unique test employed when determining whether the government violates an employee’s free speech rights when discharging or demoting a government employee after the employee criticizes the employer. The court balances the employee’s interest with the interest of the government in promoting the efficiency of the public services. The government has legitimate interests in regulating the speech of its employees that differ significantly from its interest in regulating the speech of people generally. Binkley v. City of Tacoma, 114 Wn.2d at 381-82 (1990).
¶119 More importantly, the Tyner court noted that speech on the job generally is not a matter of public concern because the speech is not disseminated to the public. Paula Tyner’s communication occurred in the work setting. The court held that “a comment addressed solely to an internal audience without any intent to bring it to the public’s attention does not constitute a matter of public concern.” 137 Wn. App. at 558. Our majority ignores this holding. James Ryan wrote his blog after being discharged from employment, and he disseminated his comments to the Spokane public, if not the universal public. According to Ryan’s unchallenged testimony, his blogs received over 36,000 hits. James Ryan was no longer employed when he posted his blogs.
*620¶120 The majority discusses at length White v. State, 131 Wn.2d 1, 929 P.2d 396 (1997). Judy White, an employee at a state nursing home, alleged the State transferred her to a new position, in violation of her First Amendment rights, in retaliation for reporting patient abuse. The court held: “The fact that White may have had a personal interest in reporting the incident does not diminish the concern the public would have in this matter.” 131 Wn.2d at 13. The court held White’s speech to be a matter of public concern. The court dismissed the suit, however, because White failed to establish a causal connection between her transfer and her protected speech. The White decision supports a ruling in favor of James Ryan.
¶121 We should apply the anti-SLAPP statute liberally and provide protection to a speaker if his speech has the slightest shade of public concern. Even ignoring these two guidelines, the factors and categories outlined in Hedlund compel a conclusion that James Ryan’s speech, for which Yvonne Johnson sues, embraces an issue of public concern.
¶122 When ruling that James Ryan’s writings lie outside the protection of Washington’s anti-SLAPP statute, the majority cherry-picks a few sentences of Ryan’s prose, omits a review of the complete blogs, and ignores the backgrounds of the Spokane Civic Theatre and Yvonne Johnson. Spokane’s leading newspaper praised Johnson as a gift to the community who enabled the Spokane Civic Theatre to regain its standards as a glorious and reliable area theater. Johnson was the Civic Theatre’s face to the Spokane public and other arts organizations. The Civic Theatre fired Ryan because he did not fulfill “high public standards charged to representatives of the Theatre.” CP at 84. According to Yvonne Johnson, Ryan’s actions were “public actions” that must satisfy the Theatre’s diverse community. Because the Spokane Civic Theatre depends on the goodwill of the greater Spokane metropolitan area, Ryan’s conduct exposed the Theatre to “public scandal” and possible oblivion. According to Johnson, the Civic Theatre is a vanguard of the *621dramatic arts in Spokane that must push the boundaries of creativity and expression for the betterment of the community. Art is considered a matter of public concern. United States v. Alvarez,_U.S._, 132 S. Ct. 2537, 2564, 183 L. Ed. 2d 574 (2012); State v. Crawley, 819 N.W.2d 94, 124 (Minn. 2012).
¶123 The following is a paraphrased list of comments uttered by James Ryan in his blogs:
Yvonne Johnson capitulated to an extortionist but took no steps to learn the identity of the extortionist.
The Spokane Civic Theatre, through Yvonne Johnson, wrongly challenged my application for unemployment compensation.
Yvonne Johnson filed false allegations with the Employment Security Department.
Yvonne Johnson falsely accused me of exposing the Spokane Civic Theatre to public scandal and obscurity.
The Spokane Civic Theatre uttered lies before the Employment Security Department.
The Spokane Civic Theatre falsely accused me, in the Employment Security proceeding, of deliberate illegal acts and provoking violence.
The Spokane Civic Theatre cast slanderous aspersions against a former employee in a government proceeding.
I prevailed in my unemployment compensation claim.
Yvonne Johnson is not an honest and interpersonally competent executive.
Yvonne Johnson caused undue drama in the drama department.
Yvonne Johnson is malicious.
Yvonne Johnson does not act in the best interest of the Spokane Civic Theatre.
Yvonne Johnson exposed the Spokane Civic Theatre to a defamation claim.
Johnson caused irreparable harm to the Spokane Civic Theatre.
*622Yvonne Johnson and the board of the Spokane Civic Theatre are bringing negative attention to the Theatre.
Johnson should resign as executive artistic director of the Spokane Civic Theatre.
Yvonne Johnson and the board of directors of the Spokane Civic Theatre should be publicly held accountable.
Yvonne Johnson seeks to leave the Spokane Civic Theatre to find a better and bigger job.
Yvonne Johnson will bring drama and divisiveness to any new employer.
Potential employers of Yvonne Johnson should contact me.
Pew defendants win in claims brought in front of a Uniform Domain Name Dispute Resolution Policy panel for violating a right to a domain name, but I won on a claim brought by the Spokane Civic Theatre.
Yvonne Johnson and the board of the Spokane Civic Theatre wasted several thousand dollars of Theatre money by suing me for domain name infringement.
I lost my wrongful discharge suit against the Spokane Civic Theatre, which is a disappointment to Yvonne Johnson since my winning the suit would have satisfied my desire for payment.
Because of the dismissal of the wrongful discharge case, the Spokane Civic Theatre must pay serious money to settle my claims.
Yvonne Johnson intimidated a witness in my wrongful discharge suit.
Yvonne Johnson threatens to sue me for defamation and tortious interference.
The deadline imposed by Yvonne Johnson for suing has passed without my responding.
Yvonne Johnson can sue me.
All other major theaters in the Inland Empire have hired me since my firing from the Spokane Civic Theatre.
Well meaning people tell me that I will receive no money from the Spokane Civic Theatre.
I am right and the Spokane Civic Theatre is wrong.
*623I will receive justice.
I will not end my campaign to hold Yvonne Johnson accountable.
¶124 In one or two paragraphs of his several blog posts, James Ryan discusses his desire to receive vindication and compensation. The overwhelming discussion, however, is of the mismanagement of the Spokane Civic Theatre by Yvonne Johnson and its board of directors. The management of the Theatre impacts many Inland Empirites, not only James Ryan and Yvonne Johnson. At least one thousand volunteers and donors assist the Civic Theatre. More attend Theatre productions.
¶125 The public should know if Yvonne Johnson mismanages the Spokane Civic Theatre. The public should also know if Johnson is wasting money on litigation, lying to government entities, and intimidating a witness. James Ryan is engaged in a controversy with Yvonne Johnson, but his blogs have not sought ammunition to assist in the litigation. Johnson and the Spokane Civic Theatre were already in the public eye before they fired James Ryan.
¶126 A consideration of the relief sought by the party asserting the cause of action can be a determinative factor when resolving the question of whether speech is of a public concern for purposes of the anti-SLAPP statute. Davis v. Cox, 180 Wn. App. 514, 523, 325 P.3d 255 (2014). A prayer for injunctive relief to preclude the defendant from speaking is a factor favoring granting an anti-SLAPP motion to strike. Davis, 180 Wn. App. at 523. Yvonne Johnson seeks injunctive relief against James Ryan for continuing to post blog entries. She seeks a prior restraint on James Ryan’s First Amendment rights.

California Case Law on Public Concern

¶127 Washington decisions alone compel a ruling in favor of James Ryan. Nevertheless, I believe California anti-SLAPP decisions bolster the conclusion that Ryan *624uttered speech in connection with an issue of public concern. Therefore, I address whether a Washington court may rely on California decisions.
¶128 The majority emphasizes that the California antiSLAPP statute uses the phrase “public interest,” whereas the Washington statute employs the term “public concern.” In turn, the majority applies the principle of statutory construction that, if our legislature modifies a provision of the borrowed statute, the legislature rejects the case law decided under the contrary language in the borrowed statute. The majority, however, fails to explain the difference between “public concern” and “public interest.” The majority withholds enlightenment as to the practical implications between distinguishing between a subject of public interest and a topic of public concern. The majority provides no example as to a different outcome depending which phrase is used, nor does it address whether there would be a different outcome in this appeal under the California statute.
¶129 The majority, upon noting the difference in the wording between the Washington and California statutes, implies that Washington courts should not rely on California decisions because the California statutory language covers more subjects and affords the speaker greater protection than Washington’s statutory language. Nevertheless, we do not know why the Washington Legislature changed the statutory language from “public interest” to “public concern.” The act’s legislative history reveals nothing to explain this deviation from the California statute. Tom Wyrwich, A Cure for a “Public Concern”: Washington’s New Anti-SLAPP Law, 86 Wash. L. Rev. 663, 684-85 (2011). We do not know if the Washington Legislature concluded that the California anti-SLAPP statute was too broad. For all we know, the opposite is true — that the Washington Legislature thought “public concern” covered more subjects and provided the speaker greater protection than California’s phrase of “public interest.” If this is true, California *625decisions, to the extent they protect the defendants’ speech, are helpful because the Washington statute covers at least the subjects covered by the California statute. Since the Washington Legislature wanted the Washington antiSLAPP statute applied liberally, we should conclude that the Washington statute provides the same protections, if not more protection, than the California statute.
¶130 A possible explanation for the difference between the California and Washington statutes is the Washington Legislature’s desire for courts to employ First Amendment decisions when construing the anti-SLAPP statute because First Amendment decisions use the expression “public concern.” Wyrwich, supra, at 685. This explanation falls short, however, since California cases also look to First Amendment cases when applying its anti-SLAPP statute. Weinberg v. Feisel, 110 Cal. App. 4th 1122, 1132, 2 Cal. Rptr. 3d 385 (2003).
¶131 Contrary to the majority’s position, Washington courts look to California decisions in answering questions posed by the anti-SLAPP statute. Spratt v. Toft, 180 Wn. App. 620, 630-31, 324 P.3d 707 (2014); Alaska Structures, Inc. v. Hedlund, 180 Wn. App. 591, 602-03, 323 P.3d 1082 (2014). Washington courts have never held that California decisions addressing the nature of “public interest” are inapposite when addressing the nature of “public concern.” To the contrary, the Hedlund court cited and used fifteen California cases when exploring the extent of “an issue of public concern.” Alaska Structures, Inc. v. Hedlund, 180 Wn. App. at 599-603. Our majority even includes a quote from the California decision of Weinberg in construing the meaning of “public concern,” despite earlier proclaiming to disown California case law. Majority at 575.
¶132 The majority also uses California law when it erroneously claims that speech that only tangentially implicates a public issue is not a matter of public concern. Majority at 579. The majority cites Dillon v. Seattle Deposition Reporters, 179 Wn. App. at 72 (2014) for the misplaced *626proposition, but the Dillon language comes from Martinez v. Metabolife International, Inc., 113 Cal. App. 4th 181, 188, 6 Cal. Rptr. 3d 494 (2003). The majority cites California decisions when California law suits its purposes.
¶133 In another setting, the Washington Supreme Court used the terms public “interest” and “concern” interchangeably. See Taskett v. KING Broad. Co., 86 Wn.2d 439, 440, 442, 444, 546 P.2d 81 (1976). In her briefing, Yvonne Johnson relies on California cases when arguing what constitutes an issue of “public concern.” In short, we should look to California decisions when deciding if a defendant’s statements deserve protection under the Washington antiSLAPP statute. Although the Washington statute and case law is sufficient to hold James Ryan’s speech of public concern, California cases bolster this conclusion.
¶134 Based on the three categories found in Rivero v. American Federation of State, County, & Municipal Employees, AFL-CIO, 105 Cal. App. 4th 913, 130 Cal. Rptr. 2d 81 (2003), California cases hold that consumer information posted on websites concern issues of public interest. Makaeff v. Trump Univ., LLC, 715 F.3d 254, 262 (9th Cir. 2013) (applying California law); Wong v. Tai Jing, 189 Cal. App. 4th 1354, 117 Cal. Rptr. 3d 747 (2010); Gilbert v. Sykes, 147 Cal. App. 4th 13, 23, 53 Cal. Rptr. 3d 752 (2007). In Gilbert, the court held a patient’s statements about a plastic surgeon were of public interest because the information provided was material to potential consumers “contemplating plastic surgery.” In Wong, a review on Yelp.com criticizing dental services and discussing the use of silver amalgam raised issues of public interest. The Ninth Circuit Court of Appeals, in Makaeff, held that statements warning consumers of fraudulent or deceptive business practices constitute a topic of widespread public interest, so long as they are provided in the context of information helpful to consumers.
¶135 Although theatergoers may not be characterized as consumers, they are customers or patrons of the arts. *627Providing them information on the management of the Spokane Civic Theatre should be a matter of public concern.
¶136 Other California decisions stand for additional propositions. Even purely private speech may be covered by an anti-SLAPP statute if it concerns a public issue. Averill v. Superior Court, 42 Cal. App. 4th 1170, 1174, 50 Cal. Rptr. 2d 62 (1996). The creative process underlying the production of arts and entertainment is a matter of public concern. Tamkin v. CBS Broad., Inc., 193 Cal. App. 4th 133, 143-44, 122 Cal. Rptr. 3d 264 (2011). Unflattering speech by a former employee about working conditions at a private company is an issue of public interest when the company and its founder spent a great deal of money and effort to promote the business. Nygård, Inc. v. Uusi-Kerttula, 159 Cal. App. 4th 1027, 1033, 1042, 72 Cal. Rptr. 3d 210 (2008). Unflattering speech on a “Rants and Raves” website by a former employee about a private bank’s management decisions was a public issue when the bank actively promoted itself as a “community partner” and its chief executive officer had been the subject of media attention. Summit Bank v. Rogers, 206 Cal. App. 4th 669, 694, 142 Cal. Rptr. 3d 40 (2012). Under the California anti-SLAPP statute, statements held to involve issues of public interest include criticism of the management of a publicly traded company. ComputerXpress, Inc. v. Jackson, 93 Cal. App. 4th 993, 1007-08, 113 Cal. Rptr. 2d 625 (2001); Global Telemedia Int'l, Inc. v. Doe 1, 132 F. Supp. 2d 1261 (C.D. Cal. 2001). Examples of matters of public interest may include activities of private entities that may impact the lives of many individuals. Church of Scientology of Cal. v. Wollersheim, 42 Cal. App. 4th 628, 650, 49 Cal. Rptr. 2d 620 (1996).
¶137 A California court also held criticism of the manager of a homeowners’ association to be a matter of public interest. Damon v. Ocean Hills Journalism Club, 85 Cal. App. 4th 468, 479, 102 Cal. Rptr. 2d 205 (2000). In the latter case, the management and welfare of a large residential community was a matter of public interest. The Damon *628court noted the mandate to broadly construe the antiSLAPP statute. The anti-SLAPP statute applies regardless of whether the “primary purpose” of the lawsuit is to vindicate the damage done to plaintiff’s reputation and not to interfere with the defendant’s exercise of his free speech rights.
¶138 Another case helpful to James Ryan is Averill v. Superior Court, 42 Cal. App. 4th 1170, 50 Cal. Rptr. 2d 62 (1996). A charitable organization sued Averill after she made allegedly slanderous remarks about the organization to her employer. The employer was supporting the organization’s home for battered women, which Averill publicly opposed. Even though Averill’s remarks were made in a private setting, the court held the suit subject to the anti-SLAPP statute. The court stressed the fact that, while the remarks were private, the subject of the remarks — the home for battered women — was a topic of considerable public controversy.
¶139 Yvonne Johnson emphasizes that the Spokane Civic Theatre is not a government entity, and she argues that she is not a public figure. Johnson ignores, however, that the Theatre operates by the help of one thousand volunteers and with donations from throughout the Spokane community. Thus, thousands of Spokanites hold concern about the operation of the Spokane Civic Theatre. Averill stands for the proposition that a nonprofit organization can be a matter of public interest and criticism of the organization can be protected by an anti-SLAPP statute.

Motivation of James Ryan

¶140 Yvonne Johnson characterizes James Ryan’s comments as an attempt to coerce, through slander, a monetary settlement from the Spokane Civic Theatre or herself. Based on this characterization, Johnson argues that the anti-SLAPP statute does not apply because Ryan seeks to further only personal, financial interests. She contends a *629defendant in an ordinary private dispute cannot take advantage of the anti-SLAPP statute simply because the complaint contains some references to speech or petitioning activity by the defendant, citing Dillon v. Seattle Deposition Reporters, LLC, 179 Wn. App. 41, 71, 316 P.3d 1119, review granted, 180 Wn.2d 1009, 325 P.3d 913 (2014).
¶141 The majority accepts Yvonne Johnson’s portrayal of James Ryan’s speech. The majority summarizes James Ryan’s speech as: Johnson wrongfully terminated me; she caused me financial damages and embarrassment; I will cause her financial damages and embarrassment. The majority characterizes these thoughts as the “dominant themes” of Ryan’s writings. I am nonplussed as to how the majority assesses the “dominant theme” of James Ryan’s cyberchatter. A reading of the blogs as a whole shows one of the dominant themes to be the mismanagement of the Spokane Civic Theatre. The statute requires a “connection” to public concern, not that this concern be the primary motive. Ryan’s repeated discussion of the Theatre’s mismanagement provides this connection.
¶142 I recognize portions of James Ryan’s blogs indirectly seek a financial settlement. I agree with the majority that James Ryan is obsessed with vengeance. I concede that Ryan’s attacks on Johnson are unfair. For these reasons, James Ryan is not a sympathetic defendant, but an undesirable defendant needs the protection afforded by the antiSLAPP statute more than does an attractive defendant.
¶143 Even if coercion and vengeance were the prime motivation of James Ryan, the anti-SLAPP statute does not exclude speech from its protection if the speaker seeks to gain money, as long as the content of the speech is a matter of public concern. A fixation with revenge does not automatically close the door to a determination that the writing is of public concern. No language in RCW 4.24.525 excludes from the statute’s shield speech motivated by greed or revenge. No case law supports such a contention.
*630¶144 Some of the world’s finest literature addressing a topic of public and grave concern was written in a spiteful spirit. A prime example is Ida Tarbell’s History of the Standard Oil Company, which depicts John D. Rockefeller Sr. as a crabbed, miserly, greedy monopolist. Tarbell penned the book from enmity and vengeance resulting from Rockefeller’s ruthless tactics that put her father out of the oil business. New York University listed the book as number five on a 1999 list of the top 100 works of twentieth century journalism.
¶145 Yvonne Johnson was in the public eye as a result of her leading position with a cherished community theater and newspaper articles praising her performance. One in the public eye soon learns that unfair attacks often follow public praise. The remedy for verbal abuse, however, is not found in a lawsuit. Johnson should find some consolation that many readers find James Ryan’s blogs obsessive, boorish, and foolish. Also, a court’s ruling or this dissenter’s vote for protection of speech does not denote approval of the speech. Whether hyperbolic or sensational, the speech at issue in this case bears a connection to an issue of public concern: Spokane’s Civic Theatre and its management.

Probability of Johnson Prevailing on Claims

¶146 The anti-SLAPP motion procedure statute dictates that, after the moving party has shown that the claims at issue seek to impose liability for statements “in connection with an issue of public concern,” “the burden shifts to the responding party to establish by clear and convincing evidence a probability of prevailing on the claim.” RCW 4.24-.525(2)(d), (4)(b). The majority does not address whether Yvonne Johnson meets this burden, since the majority rules that James Ryan has not shown his speech involved a matter of public concern. In the public interest of brevity and being motivated by public concern, I will also refrain from analyzing this question in detail. I agree with the trial court that Johnson did not meet her burden.

*631
Concurring Opinion

¶147 Although the concurring opinion does not seek to base the majority’s decision on the Washington Constitution, the opinion mentions article I, section 5 of the Washington Constitution, which demands that a speaker be responsible for the abuse of the right to freely speak and write. Yvonne Johnson has not asserted this internally inconsistent constitutional provision as a basis for relief. Johnson quoted the provision in the introduction to her reply brief but did not discuss its application to her claims. Under RAP 12.1(a), this reviewing court decides a case only on the basis of issues forwarded by the parties in their briefs.
CONCLUSION
¶148 The 2010 anti-SLAPP statute, RCW 4.24.525, immunizes James Ryan from the tort claims of Yvonne Johnson. The trial court’s dismissal of Johnson’s complaint should be affirmed.